Case 2:19-cv-01371-JAD-DJA Document 1-1 Filed 08/08/19 Page 1 of 10

 

—— FILED —-— RECEIVED
——— ENTERED ———— SERVED ON
COUNSE!/PARTIES OF RECORD

 

 

 

 

 

 

 

 

 

 

MArrdew Houston

MEP ee Po Box 208 AUG - 8 2019

Lotote Stertis, IY $070 “inane |
1210652 BY: DEPUTY

 

 

Prison Number -

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

DISTRICT OF NEVADA
Plaintiff, )
)
vs. ) 2:19-cv-01371-JAD-DJA
)
LoAAREN OF RAY Hoorie )
)
Sccrethey “SNwes DZ2URENADA ) Gaya ricnrs COMPLAINT
) PURSUANT TO
Aibec. cASh bRANOK ) 42 U.S.C. § 1983
)
CASE MbmT CHiLoras )
)
HeAMtNDES CCOAC )
Defendant(s). )
A. JURISDICTION

1)

This complaint alleges that the civil rights of Plaintiff, PAA 77H Ffovs7o af
(Print Plaintiff’s name)

who presently resides at 7.-4.vV€. € - Feeorhn Ppsnss, te! were
violated by the actions of the below named individuals which were directed against

Plaintiff at 72. WC. Toon Sraces, lV onthe following dates

(institution/city where ann occurred)
1/3019 yo PAESEMT il CARCERA Peal
Y-20-Zolbr UY tofr4 Mbt 7 , and ,

(Count I)” 7 (Count If) (Count 111)

 
Case 2:19-cv-01371-JAD-DJA Document 1-1 Filed 08/08/19 Page 2 of 10

Make a copy of this page to provide the below
information if you are naming more than five (5) defendants

2) Defendant OEARY How tLe resides at LAs VEGAS, NV

(full name of first defendant) (address if first defendant)
and is employed as Lv tR0EN, SD c-[ shoe . This defendant is sued in his/her

x (defendant’s position and title, if any)
__ individual official capacity. (Check one or both). Explain how this defendant was

acting

under color of law: TITLE H? tA. S;, c.& {2 [S4

 

3) Defendant VANES Deena And resides at [ABSark Cor, MV

(full name of first defendant (address if first defendant)
and is employed as__ SECLE may _ NDOC _. This defendant is sued in his/her

(defendant’s position ahd title, if any)
___ individual K. official capacity. (Check one or both). Explain how this defendant was

acting

 

 

 

 

under color of law: Tame YZusc. g l 21sZ
4) Defendant CHI DEAS / HEAN AOS resides at LAs Vi £o tS g iL Vv
(full name of first defendant) (address if first defendant)
and is employed as . This defendant is sued in his/her
(defendant’s position and title, if any}
___ individual official capacity. (Check one or both). Explain how this defendant was
acting
under color of law: FUTILE H2 use. 8 2152

 

 

, iv-Augseee AD
. 7 us
5) Defendant Ask OR Aude | Addis ipo th- Hides a__CAS VECKE, AV

(full name of first defendant) (address if first defendant)
and is employed as Npoc FACILITY _. This defendant is sued in his/her

(defendant's position and title, if any)
___ individual x official capacity. (Check one or both), Explain how this defendant was

acting

under color of law: TATE U4. U.S.C. g (2132

 
Case 2:19-cv-01371-JAD-DJA Document 1-1 Filed 08/08/19 Page 3 of 10

6) Defendant C. Cc. 5. C. resides at Lis. VEGAS, NV

(full name of first deferidant) (address if first defendant)
and is employed as 22/ATRe ob /l- . This defendant is sued in his/her
(defendant’s position and title, if any)
individual _ official capacity. (Check one or both). Explain how this defendant was

acting

under color of law: PIT?ZE Y2 OSC g {z 42 2

 

7) Jurisdiction is invoked pursuant to 28 U.S.C. § 1343 (a)(3) and 42 U.S.C. § 1983. If you wish
to assert jurisdiction under different or additional statutes, list them below.

Tiree 42 Us.c,$12192

 

me ee ee

B. NATURE OF THE CASE
1} Briefly state the background of your case.

SME “UY Dui CAMAGE on 7-€o~-Zot6, MoNE CC MfeSE favelvep

ME Aesperioeo yp np Afestys ok Atcamonprion UNDLA ADA (1440)
CMP EC TIVE Counsit, DE LA CARTR Draws mpi HEALTH: CobRT

Fok No ReAso Whe Malicious Prisveumnods deters PRESUMETION’ oF
Leebhkriot Vie Aptod wERT Fatse, KfsverinG pf whon6Fue Comfviczions ,
(BENE Denies Césh bhauoe weewse of eeince PF fed Hx
VlOtATE> Ag bSP+ Noor alr zesfontoail 2 _taivAnees vptedhrep
Ak 7to. AbAl/igo\ Ano Doc 2734, BEng HELD [LL coAuy
Y montrus fasy REO. 5-21~251%_ Js Chusinh  Alathne ovERsmyY,
APDINgG wm? LEVEL of Emerton ft Disy Aess + InP AtkUING 7?
Aflhove. MS AEE AS yo CArHecic CHARITES SHertreR It

tei tadArce, EROUEO Tpwheos HomeLKss (M016 EMT

 

C. CAUSE OF ACTION

3
Case 2:19-cv-01371-JAD-DJA Document 1-1 Filed 08/08/19 Page 4 of 10

COUNT I
The following civil rights has been violated: xt Ame NOMENT fo

Cnweo Sraree cecdsnrnes Anienrctos Dis ppiery
Acar ck f To s

 

Supporting Facts: [Include all fact you consider important. State the facts clearly,
in your own words, and without citing legal authority or argument. Be sure you
describe exactly what each specific defendant (by name) did to violate your rights].

2m BEsTe CEO OF my ZIRE, LIBERTO ANO PRo Peary |

WMH  OUpaseiecs THAD No sre SNML "Ns pawe
Au? PERSon/ of Vue Aiding Putt DURAL Pug PRocke sy
clhuse ef THR YNZ Amenomrar ww we v,£.c.A.
(see wer LEE YS. MeNoumere Yip LS. § 239 2976 (19 z4)
THE roucrtsront oF Due PeackSs 1S Pantech off sh {MO jvIP VAL
AAU ANB mse ferted OF GOVE R ab rhiEen Tt [see Ab t7iothul y
LUORRISSEY VW. BAcwer , 102 Us. $47) CBInK~I722) = ive
SEEM Ekin a9 PREKboM BEthose THE a6 fo DENK
CLA [opp SHOULD HAVE, HAD WE ved ALE File. HE AL Coufty-
& CASA Chanoe fAippn w “Ay Pufabeé b ;
3-3 /-2el4. Me OLsAbiike Rob kin wb © lt00.C.
AP 658.0(CA) Dis paniup(\ PHYSIC ANDO MeEnrAL

Le Palamenrs. ASA beasboe  CEfar< sop ME Kousies b t$ VlolLANMot
OF SECAFMR? DTLAEMBR'S AGAEEmMENT 5-15-48 - CE) BEMS MERLE

Melenmen trigal tigcary ire fies > SEG Vita. Dees HYS
LAS $180 (/1¢0’, TITLE 20 nF ADA, SEE Dugey vs.
AiretAno, 1 F 3) 442 485(s ar pau) Uap Dewi mut fa?
AELEDE MoyteLe sf SHELTER “1S PIS crim «NArIOM ,

 

 
Case 2:19-cv-01371-JAD-DJA Document 1-1 Filed 08/08/19 Page 5 of 10

COUNT I

The following civil rights has been violated: vith & AMENOm WNT off
FYE 0.5. Gonss P7TU + Eo

 

 

Supporting Facts: [Include all fact you consider important. State the facts clearly,

in your own words, and without citing legal authority or argument. Be sure you

describe exactly what each specific defendant (by name) did to violate your rights].

CAVEL Aafp UNUSUAL PoNicuMEN TE SINCE LARiovs

SOSTICE OF THE PENCE sVog Rr. ALO OF PCERS af THE
OAT, (Hebdri Stuy pyr Tay 'r Shou» BE MCALEER Tz 0
Alot, 1709 CAB DIO plgr LOMSTITVIE A CR LE
Zion Psort VG. OK baomh APPEAL <upaa\ LY EE ing TERMINATED
Fboea SEA js pePENOERS Oreo enn Cols A Aesuey of
FALSE Aetos4rioks PATS WMPTIONS ber tttonr Be sal f Ficross,
LEO DEF Arup ripe “Of CMERGCTEP, Mer Sis Barre G ME
En Erk HE Re CORT po KS a, Sicwpoord ,
LHSO WAS (LV. fEtertvE Counsy foe CNATAMED
APICANEY  BEPLRER AMDREODS FLAusye. Eom.
Febtc Defewoer Alex BASSz Th, {6SO, AS won
PEPORMED of ny suPfesee Fav ATIaM Vit ATIC
A4D Aer ARLE ye DERN we FFe PERL.
SINCE ORIEIo At  CNARLE P-2e-2olé Np pheiene of
PHE Coult eR CCDC. eR per HAS AntSiveneo poy
MER VES RoR Atcome DAT tosh tonapwtie AOA. 9%

 

 
Case 2:19-cv-01371-JAD-DJA Document 1-1 Filed 08/08/19 Page 6 of 10

COUNT Hi
The following civil rights has been violated: E, £. 72 fom
UNIVE? srrivES Conn T27b vee bh Aeree T g E
WEVALA Corsrizurtod,  GApiiijonAl O1GHMI

Supporting Facts: [Include all fact you consider important. State the facts clearly,
in your own words, and without citing legal authority or argument, Be sure you
describe exactly what each specific defendant (by name) did to violate your rights].

BY (6Moftt& sVE Fae ya Lu in nveeo OF
BEIM G Me "ST Ato * PActirt, Reson ryips CENTER yo Re
AEINTIGRATED BACK (NTO Soci cs? BECHRE E meer
SUE C4 TERI) fB oe EPS, PS#CM Hold, fHEDICAL
STARS SiferlD plov CRE CIVOE HE (flosr CO tntb, Sufi vhn
v2 wy Peter irp pT (es tesoo cist SECA BIALY : MeO,

 

 

MAS bute %¢ g Le 17H
LAs. ber. ok Je nae, 70 Lartfohen tas tril SUE IANS
big TP DISAAIL PY Lez, LE DPELIBEARTE /A/DI-

 

(see STAKE bs. Back CEB f 32) « L202, len GUC 04)

flo Cow &LE VS BANISTER. , LEE F 3. 6b, lob 33 (068

Co 9 Heya Zert) (re) Le reter’ bi. GAR Cosreontil ,

Zo peeve JUS covkr wo fPELERSE  KFEISOMER from

ZHOE ts MECESSARY AES TRAINT FC DHE coptnentiTy¥
Y24 US $97 jo IZ S.Ct. 2857726)

 

 

 

 

wwe r wen wt ww eRe eee ee ee eee eee

D. PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF

1) Have you filed other actions in state or federal courts involving the same or similar facts
as involved in this action? Yes _X_ No. If your answer is “Yes”, describe each
lawsuit. (If more than one, describe the others on an additional page following the below

&
2)

Case 2:19-cv-01371-JAD-DJA Document 1-1 Filed 08/08/19 Page 7 of 10

outline).

a) Defendants:

 

b) Name of court and docket number:

 

c) Disposition (for example, was the case dismissed , appealed or is it still pending?):

 

d) Issues raised:

 

 

 

 

e) Approximate date it was filed:

 

f) Approximate date of disposition:

Have you filed an action in federal court that was dismissed because it was determined to
be frivolous, malicious, or failed to state a claim upon which relief could be granted?
____ Yes KX No.. If your answer is “Yes”, describe each lawsuit. (If you had more than
three actions dismissed based on the above reasons, describe the others on an additional page
following the below outline.)

Lawsuit #1 dismissed as frivolous, malicious, or failed to state a claim:

a) Defendants:

 

b) Name of court and case number:

 

c) The case was dismissed because it was found to be (check one): frivolous

 

malicious or failed to state a claim upon which relief could be granted.

 

d) Issues raised:

 

 

°) Approximate date it was filed:

 

f) Approximate date of disposition:

 

Lawsuit #2 dismissed as frivolous, malicious, or failed to state a claim:

a) Defendants:

 

b) Name of court and case number:

 
Case 2:19-cv-01371-JAD-DJA Document 1-1 Filed 08/08/19 Page 8 of 10

3).

 

c} The case was dismissed because it was found to be (check one): frivolous

malicious or failed to state a claim upon which relief could be granted.

 

d) Issues raised:

 

 

 

e) Approximate date it was filed:

 

f) Approximate date of disposition:

Lawsuit #3 dismissed as frivolous, malicious, or failed to state a claim:

 

a} Defendants:

 

b} Name of court and case number:

 

&) The case was dismissed because it was found to be (check one): frivolous

malicious or failed to state a claim upon which relief could be granted.

 

d) Issues raised:

 

 

e) Approximate date it was filed:

 

f) Approximate date of disposition:

 

Have you attempted to resolve the dispute stated in this action by seeking relief from the
proper administrative officials, e.g., have you exhausted available administrative grievance
procedures? Xx Yes ____No. If your answer is “No”, did you not attempt administrative
relief because the dispute involved the validity of a: (1)____ disciplinary hearing; (2)___

state or federal court decision; (3)___ state or federal law or regulation; (4) ___ parole
board decision; or (5) other
If your answer is “Yes”, provide the following information. Grievance Number

 

Date and institution where grievance was filed é FUE Bru, Zorre Pivcc,
UME et) Zea @ yivec, ADPiMONAL Com PLATS

Response to grievance:_ AOmsyisy arin 5 Mor ESPomoin’
IT? ty  GRteviences  wirrtin 4S pdr mame.
PERIOD ww RECPONP LOW 1S vlotLATIoN oF
Case 2:19-cv-01371-JAD-DJA Document 1-1 Filed 08/08/19 Page 9 of 10

Af 710, CASEWOAKEAS ARE nfor ES Pewdint
re kites NetrHed Asef Lak (frothrtort nto Hae)

E. REQUEST FOR RELIEF

I believe that 1 am entitled to the following relief:
J} e00 PER DAY oF INCARCERAMON  DLRiab
(MMATE OVEASTRy Kho  nitred 31 Zel4

Te fue Satsenr Dire 08 ween’ AeLegses.
Adomuinhte DAMAGES AMP LomfEchror?

LAMA hGES. An Exiehuariod Fon Apersr
AMP pischynintéton? BEdtAviee Anup An AN ANSWER

Asie borty fn Ndoc feel. THE Homencss sNolGenT
ARE po BR TReEAEe fs Less THAN Mumin.
I understand that a false statement or answer to any question in this complaint will
subject me to penalties of perjury. I DECLARE UNDER PENALTY OF PERJURY

UNDER THE LAWS OF THE UNITED STATES OF AMERICA THAT THE
FOREGOING IS TRUE AND CORRECT. See 28 U.S.C. § 1746 and 18 U.S.C. § 1621.

 

tho EL) Heusyent

 

 

(Name of Person who prepared or helped "(Signature of Plaintiff)
prepare this complaint if not Plaintiff)
7-23-2009
(Date)

(Additional space if needed; identify what is being continued)

 
i eee hte eee

 

wb eS Oe

 

 

Case 2:19-cv-01371-JAD-DJA Document 1-1 Filed 08/08/19 Page 10 of 10

CERTIFICATE OF SERVICE

|, “e¢ArrHeEW  Movsrerd hereby certify that | am the
Petitioner in this matter and | am representing myself in orapra oersona.
, no
On this 23 day of OVLY , 2e14 | semed copies of
: Cuvit. Alomyre  Cornprkint Pursuant Te 42 v. 3. ,
L4@s. .

in Casa Na, , and placed said document(s) in tha United States

 

Mail, first-class postage prepaid, addressed as follaws

DED oA kK . [Emo i

ot THE Coun’

LS Bsc
See on
ths V V 4 lo

 

 

 

 

 

 

 

DECLARATION UNDER PENALTY OF PERJURY

Tha undersigned declares under penalty af perjury that ha is the Petitioner in the

 

abave-entiled actian, and he has read this Certificata of Servica andthe information

contained therein ia true and carrect.

Executed pursuant ta 28 U.S.C. 3 1748 and 19 use. 53 1621 at
7. bh. Mc.C. on this 3 42 lay it!
[zee y 207 |

iis Load

“HATTER Hosp PCa 2b S 2

~
wobterar — ey Sree Sarcan }

 

 
